DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Margaret Evans (Reg. No. 77,311) on 6/10/2022.
The application has been amended as follows: 
Claim 12, line 10: “an external carotid” has been amended to read --the external carotid--.
Claim 19, line 4: “an external carotid” has been amended to read --the external carotid--.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Solar et al. (US 2011/0319754 A1), Barbut (US 2003/0199802 A1) or Dorros et al. (US 2003/0040694 A1), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 1, which recites, inter alia “delivering a pharmaceutical agent to an artery of the subject other than the internal carotid artery in an antegrade direction for passage via an anastomotic pathway into the ophthalmic artery of the subject in a retrograde direction, wherein the artery other than the internal carotid artery of the subject is downstream of an external carotid artery of the subject”, the claimed invention of independent claim 12, which recites, inter alia “delivering a pharmaceutical agent via the distal end of the second device, to an artery of the subject other than the internal carotid artery in an antegrade direction for passage via an anastomotic pathway into the ophthalmic artery of the subject such that the pharmaceutical agent travels in a retrograde direction, wherein the artery other than the internal carotid artery of the subject is downstream of an external carotid artery of the subject” and/or the claimed invention of independent claim 18, which recites, inter alia “delivering a pharmaceutical agent at an arterial site other than the internal carotid artery in an antegrade direction for passage via an anastomotic pathway into the ophthalmic artery of the subject such that the pharmaceutical agent travels in a retrograde direction, wherein the artery other than the internal carotid artery of the subject is downstream of an external carotid artery of the subject; and treating a blockage, a stenosis, a lesion, plaque, or other physiology in the ophthalmic artery or a junction between the ophthalmic artery and the internal carotid artery”.
Solar discloses a method of delivering a first device (12) within an internal carotid artery of a subject, impeding antegrade blood flow by expansion of an occlusion element (28), and delivering a pharmaceutical agent through the external carotid artery ([0086]-]0087]). Solar fails to disclose the agent is delivered in an antegrade direction for passage into the ophthalmic artery in a retrograde direction from an artery downstream of the external carotid artery. Instead, the agent is delivered from the external carotid artery. Barbut discloses a method similar to that of Solar, in which the agent is delivered through the contralateral artery i.e. the internal or external carotid artery ([0017]). Dorros teaches a method of delivering an agent in either a retrograde or antegrade flow either independently or, simultaneously with the use of a balloon ([0033]). However, each reference fails to disclose wherein the pharmaceutical agent is delivered to an artery other than the internal carotid artery that is downstream of an external artery of the subject. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as claimed because the arteries downstream of the external carotid artery decrease in size significantly. Therefore, something suitable for access to the external carotid artery would not necessarily be capable of reaching arteries downstream thereof without additional teaching in the art.
Because none of the prior art documents teach the method(s) as claimed, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the technical solutions of claims 1, 12 and 18 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771